DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2022 has been entered.
 Response to Arguments
Applicant's arguments filed April 22, 2022 have been fully considered but they are not persuasive. Applicant argues that DASH fails to disclose specifying a resync point in a manifest file by arguing the claimed resync point is distinct from the Random Access Point (RAP) defined in DASH. Applicant supports this statement by pointing to an example where a resync point in earlier in time than a RAP, pointing to a time where information may be parsed but not decoded, and used as the necessary reference information to begin decoding at the point in time defined by a RAP.
In response, it must be noted that the scope of the claimed invention as currently worded establishes the resync point and RAP as one and the same point in time from which the file level container is accessed. As claimed, the parsed information starting at the resync point is presented, excluding applicant’s argued scenario of parsing media data is which is not decoded. Referring to claim 1 of the outstanding application, media data is defined as a portion of a media presentation. The resync point is defined as the point in time other than a start of a segment where parsing of the media data can be started. The resync point is further defined as at or prior to a RAP. Finally, the claim states the retrieved media data, not the decoded media data, nor media data subsequent to the RAP, is presented. Presentation of media data comprises display to a user.
It is not until dependent claims 2 and 3 which further limit claim 1 where the presenting step is limited to parsing file-level media containers and thus includes the embodiment where the resynch point could potentially be prior to the RAP. However, claim 1 previously established by definition that the resync point and RAP can be the same point in time. Consequently application of the DASH specification, which equates the point in time identified by a RAP with the resync point, falls within the scope of the outstanding claimed invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-16, 18-24, and 26-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Information technology - Dynamic adaptive streaming over HTTP (DASH)” (ISO/IEC 23009-1, provided by applicant) [DASH].
Regarding claims 1, 11, 21, and 29, DASH discloses a method of retrieving media data, the method comprising: 
retrieving a manifest file for a media presentation (page 8 fig. 1, where DASH client retrieves MPD) indicating a location of a resync point in a segment of a representation of the media presentation (@interval element), the manifest file further indicating that file-level container parsing of media data of a bitstream can be started at the resync point, the resync point being at a position other than a start of the segment and representing a point at which the file-level container parsing of the media data of the bitstream can be started and representing that a random access point (RAP) of the media data will be included in a file-level container at or following the resync point (page 11 fig. 3, sub-segments contain the file-level containers, see also page 46 ‘5.3.5.5 Random Access to Representations’); 
using the manifest file, forming a request to retrieve the media data of the representation starting at the location of the resync point; sending the request to initiate retrieval of the media data of the media presentation starting at the resync point; and presenting the retrieved media data (page 12 “Segments may be further subdivided into Subsegments... Clients may download this index in advance and then issue requests for individual Subsegments. ”)

Regarding claims 2 and 12, DASH discloses the method and device of claims 1 and 11, wherein presenting the retrieved media data comprises parsing file-level media data containers of the retrieved media data at the resync point (page 11 fig. 3, Media Presentation Description containing Periods and Adaptation sets).

Regarding claims 3 and 13, DASH discloses the method and device of claims 2 and 12, wherein parsing comprises: parsing the file-level media data containers until detecting the RAP of the media data; and sending the RAP to a media decoder (page 46 ‘5.3.5.5 Random Access to Representations’).

Regarding claims 4, 14, and 22, DASH discloses the method, device, and computer readable storage medium of claims 1, 11, and 21, wherein the resync point comprises a start of a chunk boundary (page 11 fig. 2, Sub-Segment).

Regarding claims 5, 15, and 23, DASH discloses the method, device, and computer readable medium of claims 2, 14, and 22, wherein the chunk boundary comprises a start of a chunk comprising zero or one segment type values, zero or one producer reference time values, zeroor more event messages, at least one movie fragment box, and at least one media data container box (the movie fragment box and media data container box are the ‘moof and ‘mdat’ portions found in conventional Media Presentation Description files, page 112 6.3.4.2 Delivery Unit Media Segment).

Regarding claims 6, 16, and 24, DASH discloses the method, device, and computer readable medium of claims 1, 11, and 21, wherein the manifest file indicates availability of the resync point in the segment of the representation (page 46 ‘5.3.5.5 Random Access to Representations’).

Regarding claims 8, 18, and 26, DASH discloses the method, device, and computer readable medium of claims 6, 16, and 24, wherein the manifest file indicates a type of random access that can be performed at the resync point page 46 ‘5.3.5.5 Random Access to Representations’, specified with the @type element).

Regarding claims 9, 19, and 27, DASH discloses the method, device, and computer readable medium of claims 6, 16, and 24, wherein the manifest file indicates position and timing of the resync point and whether the position and timing information is accurate or is an estimation (page 47 Table DDD, closed or open type).

Regarding claims 10, 20, and 28, DASH discloses the method, device, and computer readable medium of claims 1, 11, and 21, wherein the manifest file comprises a media presentation description (MPD) (page 19, ‘5.2 Media Presentation Description’).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over DASH in view of Lohmar et al. (2020/0404361) [Lohmar].
Regarding claims 30, 31, and 32, DASH discloses the method, device, and computer readable storage medium of claims 1, 11, and 21, but fails to explicitly disclose retrieving the manifest file comprises retrieving the manifest file before the segment has been fully formed, wherein sending the request to initiate retrieval of the media data comprises sending the request to initiate retrieval of the media data as a live stream in which segments of the media presentation are not fully formed in advance of retrieval of at least some of the segments.
In an analogous art, Lohmar teaches entering a live stream of a media presentation before an existing segment is fully formed and sending the request to initiate retrieval of the media data in which segments of the media presentation of are not fully formed in advance of retrieval of at least some of the segments (sub-segment portions are requested and retrieved such that a user can begin watching a live stream without having to wait for the next fully segment to be available and retrieved, paragraphs 0031-0033).
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the method, device, and computer readable storage medium of DASH to include retrieving the manifest file comprises retrieving the manifest file before the segment has been fully formed, wherein sending the request to initiate retrieval of the media data comprises sending the request to initiate retrieval of the media data as a live stream in which segments of the media presentation are not fully formed in advance of retrieval of at least some of the segments, as suggested by Lohmar, for the benefit of allowing a user to begin watching a live stream without having to wait for the next fully segment to be available and retrieved (lower latency).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421